DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 was filed after the mailing date of the non-final rejection on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(14, 14a, 14b)” has been used to designate both coupling [0127], counter instances [0132], and watermark inserter [0133].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to explicitly disclose that the first multiplexer is embedding each counter to the corresponding one of the subset of the set of data.”
The specification discloses, “In one or more embodiments, embedding (e.g. watermarking) the counter information in the e.g. image information content (so-to-say, by mixing the counter information therewith) makes it possible to recover the counter information 
Thus, the specification states that the embedding of the counter information is occurring in inserter block which contains the multiplexer. The multiplexer is at most stated to select the buffer that contains the set of instances for the watermarking. The Examiner would like clarification as to where and how the specification states that the multiplexer is actually embedding (watermarking per specification [0021]) the counter instances.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tessel et al. (Hereafter, “Tessel”) [US 2014/0184647 A1] in view of Bause et al. (Hereafter, “Bause”) [US 2012/0300971 A1] in further view of Petrovic et al. (Hereafter, “Petrovic”) [US 2006/0005029 A1] in even further view of Ishida et al. (Hereafter, “Ishida”) [US 2016/0080602 A1].
In regards to claim 1, Tessel discloses a method ([0001] The invention relates to a device and method for supporting operating displaying image data, wherein the image data may change over the time.), comprising: storing a set of data in a memory space ([0002] When image data has been generated, the generated image data may be stored in a storage.), wherein the set of data has a memory footprint in the memory space ([0044] Usually, an image source renders image information and then writes it into a storage like a frame buffer, for example, for displaying the image information. This usual case is shown by components or entities 33 and 34, where the component 33 is a conventional image source and the component 34 is storage like a frame buffer, for example, and where the image source 33 writes image information or data, rendered or generated by the image source 33, into the frame buffer 34.); associating, ([0041] Further, the image generating device 11 is configured to generate a secured image 13 based on the source image by combining the source image with (invisible) information. Particularly, according to the present embodiment, to this, to at least one part of the source image a corresponding security pattern is added.), each counter identifying a corresponding one of the subset of the set of data ([0063] FIG. 9 illustrates a secured image 13 generated according to an embodiment of the present invention, wherein the secured image 13 comprises secured image parts 131 and other image parts 9 generated by other processes or devices 33. The other image parts 9 may be parts generated after generating the secured image 13 and may represent current image part information, which updates the previous image part information of the secured image 13. Thus, the secured image 13 may comprise at least one secured image part 131, which is combined with a corresponding (invisible) information or security pattern 31, and at least one other image parts 9 with or without a corresponding (invisible) information or security pattern 31. The secured image parts 131 or at least one secured image part 131 may be overlaid, obscured and/or otherwise modified by other image parts 9 or at least one other image part 9.); and embedding, ([0007] The invention is based on the idea that additional information is added to image to be displayed, wherein the additional information may be invisible or nearly invisible when the image comprising the additional information is displayed, and that the additional information is used for monitoring the currentness of the displayed image, which, particularly, displayed contents of which may change over the time. [0058] The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter).) without increasing the memory footprint in the memory space ([0058] If S82 the source image 32 comprises a source image part or tile 321, to which a which an (invisible) information 31 (i.e. information, which is not displayed, like a security pattern 31), should be added, in step S83 a corresponding (invisible) information or security pattern 31 respectively is generated for the source image part or tile 321. The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter), information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence), information allowing determining the source of the resulting secured image part 131 (e.g. a source identifier) so that it can be distinguishing between different image or image part sources, position information of the resulting secured image part 131 (e.g. a unique index of the image part and/or a position of the image part in the image), information allowing detecting the (invisible) information or secure pattern 31 of the resulting secured image part 131, wherein this information may increase the performance of detecting the (invisible) information or secure pattern 31, information indicating content of the resulting secured image part 131 when displayed (e.g. a hash of the displayed data of the secured image part 131, a checksum of the displayed data of the secured image part 131, a hash of the displayed pixel values of the secured image part 131, a checksum of the displayed pixel values of the secured image part 131). [0059] In step S84, the corresponding (invisible) information or security pattern 31 is combined with the source image part or tile 321. Thus, in step S84, a corresponding secured image part 131 of the secured image 13 is generated by said combining. For example, the combining is performed by adding the corresponding (invisible) information or security pattern 31 added to the source image part or tile 321. To this, the (invisible) information or security pattern 31 may be encoded, for example, in at least one last significant bit of the source image part or tile 321 to achieve least perceptibility or visibility of the resulting secured image part 131. The (invisible) information or security pattern 31 may be encoded also in at least one most significant bit of the source image part or tile 321.); receiving, ([0064] The observer 121 analyzes then the content of image parts 131, 9 of the secured image 13 and ignores image parts 131, 9 that contain no secure pattern 31 or a corrupted pattern. Valid secure patterns 31 may comprise a correct sync/start sequence and end sequence and a valid checksum. They may contain as well only valid codes (if redundant coding is used). The observer 121 may extract from valid secure patterns 31 the source ID (identification), sequence counter (or time info) and the position info. Using the source ID, the observer 121 can distinguish image parts 131, 9 that were generated by different (potentially independent) secured image sources.) 
Bause discloses a method ([Title] Multi-Channel Digital Content Watermark System and Method), comprising: storing a set of data in a memory space, wherein the set of data has a memory footprint in the memory space ([0023] FIG. 2 illustrates certain components that may be included in the content embedding component 24. In the illustrated embodiment, these include processing circuitry 34 that includes or is provided with program memory 36. The program memory 36 allows the processing circuitry 34 to execute routines stored in the memory for embedding the supplementary content into the base content. The processing circuitry 34 may include, for example, one or more conventional computer processors. Moreover, content storage memory 38 may be provided for at least temporarily storing the content into which the embedded content is to be added. Similarly, embedded content storage memory 40 may be provided for at least temporarily storing the embedded content to be combined with the base content. Finally, processed content storage memory 40 may be provided for at least temporarily storing the combined content.); associating, in parallel channels, a respective counter to each of a subset of the set of data ([0025] FIG. 4 illustrates an exemplary technique for embedding code, such as watermarks into multi-channel digital content streams. The multi-channel content stream is indicated by reference numeral 54, and is illustrated as including five channels. These may be, for example, audio channels designed for multi-channel playback (e.g., surround sound). However, it should be borne in mind that any type of channels may be used, such as audio channels, video channels, channels containing text, and so forth, and these various types may be used together as parallel channels capable of receiving and encoding embedded data along with underlying content.), each counter identifying a corresponding one of the subset of the set of data ([0026] In the case of the multi-channel content stream 54, two or more of the channels may be utilized for storing embedded data. In this sense, the multi-channel content stream provides a multi-dimensional medium for transmission, storage and use of enhanced payloads of embedded data. In particular, the stream illustrated in FIG. 4 includes first, second, third, fourth and fifth channels, designated by reference numerals 62, 64, 66, 68 and 70, respectively. Each of these channels may include multiple segments into which embedded code may be inserted, as indicated by reference numerals 72a-72e and 74a-74e. In a practical application, all of the parallel channels may carry embedded code, or only certain of the channels may carry such code.); and embedding, ([0023] FIG. 2 illustrates certain components that may be included in the content embedding component 24. Similarly, embedded content storage memory 40 may be provided for at least temporarily storing the embedded content to be combined with the base content. Finally, processed content storage memory 40 may be provided for at least temporarily storing the combined content.) 
Petrovic discloses a method ([0002] The present invention relates to a method and apparatus for providing digital or analog content, such as audio or video, with copy protection data embedded therein.), comprising: embedding, ([0086] The data embedding module 210 receives the content stream 110 and has two output paths, one to generate a content stream 230 that embeds a binary `0`, and one to generate a content stream 235 that embeds a binary `1`. The two pre-processed content streams can be multiplexed (in digital or analog domain) at a mux 250 into the respective target embedded stream 230 according to the binary user data itself, or a corresponding control signal from the data packaging module 140. If U(i) is a non-binary value, then the preprocessing stage can be increased accordingly by having more than two output paths. [0087] This enables the generation of multiple, uniquely identified content streams with minimal processing power (by the addition of more data packaging modules), which makes the encoder 200 ideal, e.g., for use in transactional watermarking or internet multicast applications.) ([0103] In response to a user request or control data via path 352, the control 365 provides the identification number or code to a selector 370 as a selection signal to select the different segments with the embedded logical values from the functions 325 and 330 on a time-multiplexing basis, e.g., using a multiplexer (MUX) 375. The selector acts as a switch that allows successive segments from either the function 325 or 330, but not both at the same time, to be delivered to the user, as a composite data signal. [0104] The term "successive" is used herein is understood to include both adjacent and non-adjacent segments which follow one another. [0105] The selection signal generally can be a binary identification signal, or a signal derived from the identification signal. Cryptographic techniques may be used for this purpose (e.g., to transform the identification signal to a selection signal, or vice versa).).
Ishida discloses a method ([Title] Image Processing Method), comprising: embedding, by a first multiplexer ([0039] a multiplexing apparatus that embeds additional information in printed material), each counter to the corresponding one of the subset of the set of data ([0043] The reference numeral 207 denotes a multiplexing apparatus, which is an apparatus for embedding (multiplexing) the additional information 205 in the image information 203, so that the additional information 205 is hard to distinguish visually.) 


In regards to claim 2, the limitations of claim 1 have been addressed. Tessel discloses further comprising fragmenting a binary representation of each counter into a plurality of fragments and distributing the plurality of fragments over the memory space via interleaving of the plurality of fragments with data bits of the corresponding one of the subset of the set of ([0072] In detecting sub-process 10_1 and/or by the detector 11_1, an (invisible) information or security pattern 31 is detected or sought. As the position of the (invisible) information or security pattern 31 is unknown, the complete secured image 13, 612 as displayed needs to be searched. Usually, it may be rather time consuming reading back data from the memory (e.g. "final" storage or frame buffer 34, 35), where the secured image 13, 612 as displayed is stored. Therefore, according to the present embodiment, only at least one certain row, at least one certain column and/or at least one certain tile or part of the secured image 13, 612 as displayed is sought or scanned for an (invisible) information or security pattern 31. Thus, for example, if the secure parts 131 of the secured image 13, 612 are tiles of height or 16 rows (of pixels), only every 16-th row (of pixels) is sought or scanned, since the secured image generator 111 has generated at least one an (invisible) information or security pattern 31 with regard to an image part 321, 131, which is a tile with a height of 16 rows. Scanning the certain row, column or time can detect that this is a "modulated noise", i.e. a fragment of a secured image part 131 comprising an (invisible) information or security pattern 31. In that case, the rows above and/or below likely contain fragments of an (invisible) information or security pattern 31 too. Therefore, the range of rows will be read back as well.  If those fragments combine to a complete secured image part 131 with an (invisible) information or security pattern 31, the corresponding (invisible) information or security pattern 31 comprised in the secured image part 131 can be extracted or detected. In this way, the amount of memory or storage, that is needed to be read back, is optimized and is similar to amount of image data written by the application to be monitored.). 

In regards to claim 4, the limitations of claim 1 have been addressed. Tessel discloses further comprising overwriting bits of the respective counter over data bits of the set of data ([0059] In step S84, the corresponding (invisible) information or security pattern 31 is combined with the source image part or tile 321. Thus, in step S84, a corresponding secured image part 131 of the secured image 13 is generated by said combining. For example, the combining is performed by adding the corresponding (invisible) information or security pattern 31 added to the source image part or tile 321. To this, the (invisible) information or security pattern 31 may be encoded, for example, in at least one last significant bit of the source image part or tile 321 to achieve least perceptibility or visibility of the resulting secured image part 131. The (invisible) information or security pattern 31 may be encoded also in at least one most significant bit of the source image part or tile 321. Further, for combining, in step S84, additional redundant encoding may be used to improve robustness of the integrity check.  E.g. only certain combinations of last significant bits for the RGB (Red, Blue, and Green) channels may be used. Redundant encoding (e.g. alternate codes) may be used to randomize otherwise potentially regular patterns, which are more perceptible by the user.). 

In regards to claim 5, the limitations of claim 4 have been addressed. Tessel discloses wherein overwriting bits of the respective counter over data bits of the set of data comprises overwriting least significant bits of the data bits of the set of data ([0059] In step S84, the corresponding (invisible) information or security pattern 31 is combined with the source image part or tile 321. Thus, in step S84, a corresponding secured image part 131 of the secured image 13 is generated by said combining. For example, the combining is performed by adding the corresponding (invisible) information or security pattern 31 added to the source image part or tile 321. To this, the (invisible) information or security pattern 31 may be encoded, for example, in at least one last significant bit of the source image part or tile 321 to achieve least perceptibility or visibility of the resulting secured image part 131. The (invisible) information or security pattern 31 may be encoded also in at least one most significant bit of the source image part or tile 321. Further, for combining, in step S84, additional redundant encoding may be used to improve robustness of the integrity check.  E.g. only certain combinations of last significant bits for the RGB (Red, Blue, and Green) channels may be used. Redundant encoding (e.g. alternate codes) may be used to randomize otherwise potentially regular patterns, which are more perceptible by the user.). 

In regards to claim 6, the limitations of claim 4 have been addressed. Tessel discloses wherein the set of data comprises image data, and wherein overwriting bits of the respective counter over data bits of the at least one set of data comprises overwriting data bits located at image edges of the image data ([0059] To this, the (invisible) information or security pattern 31 may be encoded, for example, in at least one last significant bit of the source image part or tile 321 to achieve least perceptibility or visibility of the resulting secured image part 131. The (invisible) information or security pattern 31 may be encoded also in at least one most significant bit of the source image part or tile 321. [Fig. 7] tile 321 is on the edge of the image 32). 

In regards to claim 7, the limitations of claim 1 have been addressed. Tessel discloses wherein the respective counter comprises a plurality of counter instances embedded in each of the subset of the set of data, wherein the respective counter is recoverable from the embedded counter instances ([0015] According to an embodiment, the information allowing identification of currentness of the secured image part comprises at least one of following: a time information, a sequence counter; the information allowing synchronization of the secured image part comprises at least one of following: a sync signal, a start sequence, a checksum signal, an end sequence; the information allowing determining the source of the secured image part comprises a source identifier; the position information of the secured image part comprises at least one of following: a unique index of the image part, a position of the image part in the image; and/or the information indicating the content of the secured image part when displayed comprises at least one of the following: a hash of the displayed data of the secured image part, a checksum of the displayed data of the secured image part, a hash of the displayed pixel values of the secured image part, a checksum of the displayed pixel values of the secured image part. Also to this, it has to be noted, that the present invention is not restricted to the above mentioned contents only and that a secure pattern may comprise also further useful information, which will be apparent to the skilled person in dependence of environment of implementing the present invention. [0058] information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence)). 

In regards to claim 8, the limitations of claim 1 have been addressed. Tessel discloses further comprising coupling with the memory space: at least one watermark insertion circuit configured for embedding the respective counter ([0013] According to an embodiment of the present invention, the corresponding secure pattern represents at least one of following a digital watermark, a hidden information. Thus, a flexible and variable implementing of the present invention is supported.); and at least one watermark extraction circuit configured for recovering the respective counter ([0014] According to an embodiment of the present invention, the corresponding secure pattern comprises at least one of the following: information allowing identification of currentness of the secured image part; information allowing synchronization of the secured image part; information allowing determining a source of the secured image part; position information of the secured image part; information allowing detecting the secure pattern of the secured image part; information indicating content of the secured image part when displayed. To this, it has to be noted, that the present invention is not restricted to the above mentioned contents of a secure pattern only and that a secure pattern may comprise also further useful information, which will be apparent to the skilled person in dependence of environment of implementing the present invention.). 

In regards to claim 9, the limitations of claim 1 have been addressed. Tessel discloses further comprising: intercepting data transactions involving the subset of the set of data having the respective counter embedded therein ([0058] If S82 the source image 32 comprises a source image part or tile 321, to which a which an (invisible) information 31 (i.e. information, which is not displayed, like a security pattern 31), should be added, in step S83 a corresponding (invisible) information or security pattern 31 respectively is generated for the source image part or tile 321. The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter), information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence), information allowing determining the source of the resulting secured image part 131 (e.g. a source identifier) so that it can be distinguishing between different image or image part sources, position information of the resulting secured image part 131 (e.g. a unique index of the image part and/or a position of the image part in the image), information allowing detecting the (invisible) information or secure pattern 31 of the resulting secured image part 131, wherein this information may increase the performance of detecting the (invisible) information or secure pattern 31, information indicating content of the resulting secured image part 131 when displayed (e.g. a hash of the displayed data of the secured image part 131, a checksum of the displayed data of the secured image part 131, a hash of the displayed pixel values of the secured image part 131, a checksum of the displayed pixel values of the secured image part 131).); recovering the respective counter ([0064] The observer 121 analyzes then the content of image parts 131, 9 of the secured image 13 and ignores image parts 131, 9 that contain no secure pattern 31 or a corrupted pattern. Valid secure patterns 31 may comprise a correct sync/start sequence and end sequence and a valid checksum. They may contain as well only valid codes (if redundant coding is used). The observer 121 may extract from valid secure patterns 31 the source ID (identification), sequence counter (or time info) and the position info. Using the source ID, the observer 121 can distinguish image parts 131, 9 that were generated by different (potentially independent) secured image sources.); checking the respective counter recovered against an expected reference counter value ([0064] The observer 121 may check the information regarding the position of the image part 131, 9 and, thereby, detect whether parts 131, 9 were moved elsewhere on the screen of the displaying device 51, 61 that may result in false interpretation by the user.); and issuing a mismatch signal as a result of a mismatch between the respective counter and the expected reference counter value ([0065] The monitoring of the operating of displaying a secured image may be divided into two parts updating at least one (invisible) information or security pattern 31 of the secured image 13, checking the currentness or correctness of the at least one (invisible) information or security pattern 31 of the secured image 13, wherein the updating and the checking may be performed independently from each other. FIG. 10 illustrates an overview of the monitoring of the displaying a secured image according to an embodiment of the present invention, wherein the monitoring process 10 comprises three sub-processes: detecting process 10_1, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is detected; updating process 10_2, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is updated; and checking the at least one (invisible) information or security pattern 31 of the secured image 13, in which the at least one (invisible) information or security pattern 31 of the secured image 13 is checked with regard to its currency or correctness respectively. At first the detecting sub-process 10_1 is performed and, subsequently, in dependence of the current situation of monitoring, the updating process 10_2 and/or the checking process 10_3 is executed.). 

In regards to claim 10, the limitations of claim 1 have been addressed. Tessel discloses wherein the set of data comprises image data ([0044] Usually, an image source renders image information and then writes it into a storage like a frame buffer, for example, for displaying the image information. This usual case is shown by components or entities 33 and 34, where the component 33 is a conventional image source and the component 34 is storage like a frame buffer, for example, and where the image source 33 writes image information or data, rendered or generated by the image source 33, into the frame buffer 34.), and wherein the respective counter comprises an image frame counter corresponding to the image data ([0015] the information allowing identification of currentness of the secured image part comprises at least one of following: a time information, a sequence counter). 

In regards to claim 11, the limitations of claim 1 have been addressed. Tessel discloses wherein the set of data is included in a time sequence of data sets, and wherein the respective counter is indicative of a position of the set of data in the time sequence of data sets ([0058] If S82 the source image 32 comprises a source image part or tile 321, to which a which an (invisible) information 31 (i.e. information, which is not displayed, like a security pattern 31), should be added, in step S83 a corresponding (invisible) information or security pattern 31 respectively is generated for the source image part or tile 321. The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter), information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence), information allowing determining the source of the resulting secured image part 131 (e.g. a source identifier) so that it can be distinguishing between different image or image part sources, position information of the resulting secured image part 131 (e.g. a unique index of the image part and/or a position of the image part in the image), information allowing detecting the (invisible) information or secure pattern 31 of the resulting secured image part 131, wherein this information may increase the performance of detecting the (invisible) information or secure pattern 31, information indicating content of the resulting secured image part 131 when displayed (e.g. a hash of the displayed data of the secured image part 131, a checksum of the displayed data of the secured image part 131, a hash of the displayed pixel values of the secured image part 131, a checksum of the displayed pixel values of the secured image part 131).). 

Claim 17 lists all the same elements of claim 1, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 2, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 18. 
Claim 19 lists all the same elements of claim 4, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 7, but in computer program product form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tessel in view of Bause in further view of Petrovic in even  further view of Ishida in even further view of Takano [US Patent Number: 5,612,979].
In regards to claim 3, the limitations of claim 1 have been addressed. Tessel fails to explicitly disclose wherein the memory space comprises padding memory areas, and wherein the method further comprises storing bits of the respective counter in the padding memory areas. 
Takano discloses wherein the memory space comprises padding memory areas, and wherein the method further comprises storing bits of the respective counter in the padding memory areas ([Abstract] The synchronous circuit is applied to a digital transmission system wherein the number of bits in a frame varies periodically and bit number information is included in a frame. Making use of the fact that the bit number information has a periodicity, bit number information for one period is generated by a padding bit generator based on information from a synchronism detector to prevent occurrence of a step-out condition caused by an error in received bit number information.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel with the padding bit generation for the frame as taught by Takano. The motivation behind this modification would have been to keep a transmission rate fixed.

Claim 15 lists all the same elements of claim 3, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 15. 

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tessel in view of Petrovic in further view of Ishida.
In regards to claim 12, Tessel discloses a system ([0001] The invention relates to a device and method for supporting operating displaying image data, wherein the image data may change over the time.), comprising: a memory space for storing a set of data, wherein the set of data has a memory footprint in the memory space ([0044] Usually, an image source renders image information and then writes it into a storage like a frame buffer, for example, for displaying the image information. This usual case is shown by components or entities 33 and 34, where the component 33 is a conventional image source and the component 34 is storage like a frame buffer, for example, and where the image source 33 writes image information or data, rendered or generated by the image source 33, into the frame buffer 34.); a counter inserter circuit configured to: couple, to each of a subset of the set of data, a respective counter, each counter identifying a corresponding one of the subset of the set of data ([0007] The invention is based on the idea that additional information is added to image to be displayed, wherein the additional information may be invisible or nearly invisible when the image comprising the additional information is displayed, and that the additional information is used for monitoring the currentness of the displayed image, which, particularly, displayed contents of which may change over the time. [0058] The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter).), embed each counter in the corresponding one of the subset of the set of data without increasing the memory footprint in the memory space ([0058] If S82 the source image 32 comprises a source image part or tile 321, to which a which an (invisible) information 31 (i.e. information, which is not displayed, like a security pattern 31), should be added, in step S83 a corresponding (invisible) information or security pattern 31 respectively is generated for the source image part or tile 321. The (invisible) information or security pattern 31 may comprise at least one of the following: information allowing identification of currentness of the resulting secured image part 131 (e.g. a time information, a sequence counter), information allowing synchronization of the resulting secured image part 131 (e.g. a sync signal, a start sequence, a checksum signal and/or an end sequence), information allowing determining the source of the resulting secured image part 131 (e.g. a source identifier) so that it can be distinguishing between different image or image part sources, position information of the resulting secured image part 131 (e.g. a unique index of the image part and/or a position of the image part in the image), information allowing detecting the (invisible) information or secure pattern 31 of the resulting secured image part 131, wherein this information may increase the performance of detecting the (invisible) information or secure pattern 31, information indicating content of the resulting secured image part 131 when displayed (e.g. a hash of the displayed data of the secured image part 131, a checksum of the displayed data of the secured image part 131, a hash of the displayed pixel values of the secured image part 131, a checksum of the displayed pixel values of the secured image part 131). [0059] In step S84, the corresponding (invisible) information or security pattern 31 is combined with the source image part or tile 321. Thus, in step S84, a corresponding secured image part 131 of the secured image 13 is generated by said combining. For example, the combining is performed by adding the corresponding (invisible) information or security pattern 31 added to the source image part or tile 321. To this, the (invisible) information or security pattern 31 may be encoded, for example, in at least one last significant bit of the source image part or tile 321 to achieve least perceptibility or visibility of the resulting secured image part 131. The (invisible) information or security pattern 31 may be encoded also in at least one most significant bit of the source image part or tile 321.); ([0064] The observer 121 analyzes then the content of image parts 131, 9 of the secured image 13 and ignores image parts 131, 9 that contain no secure pattern 31 or a corrupted pattern. Valid secure patterns 31 may comprise a correct sync/start sequence and end sequence and a valid checksum. They may contain as well only valid codes (if redundant coding is used). The observer 121 may extract from valid secure patterns 31 the source ID (identification), sequence counter (or time info) and the position info. Using the source ID, the observer 121 can distinguish image parts 131, 9 that were generated by different (potentially independent) secured image sources.).  
Petrovic discloses a system ([0002] The present invention relates to a method and apparatus for providing digital or analog content, such as audio or video, with copy protection data embedded therein.), comprising: embed each counter in the corresponding one of the subset of the set of data ([0086] The data embedding module 210 receives the content stream 110 and has two output paths, one to generate a content stream 230 that embeds a binary `0`, and one to generate a content stream 235 that embeds a binary `1`. The two pre-processed content streams can be multiplexed (in digital or analog domain) at a mux 250 into the respective target embedded stream 230 according to the binary user data itself, or a corresponding control signal from the data packaging module 140. If U(i) is a non-binary value, then the preprocessing stage can be increased accordingly by having more than two output paths. [0087] This enables the generation of multiple, uniquely identified content streams with minimal processing power (by the addition of more data packaging modules), which makes the encoder 200 ideal, e.g., for use in transactional watermarking or internet multicast applications.); a second multiplexer configured to: receive each of the subset of the set of data with an embedded counter from the first multiplexer, and select between the subset of the set of data with an embedded counter and a subset of the set of data without an embedded counter ([0103] In response to a user request or control data via path 352, the control 365 provides the identification number or code to a selector 370 as a selection signal to select the different segments with the embedded logical values from the functions 325 and 330 on a time-multiplexing basis, e.g., using a multiplexer (MUX) 375. The selector acts as a switch that allows successive segments from either the function 325 or 330, but not both at the same time, to be delivered to the user, as a composite data signal. [0104] The term "successive" is used herein is understood to include both adjacent and non-adjacent segments which follow one another. [0105] The selection signal generally can be a binary identification signal, or a signal derived from the identification signal. Cryptographic techniques may be used for this purpose (e.g., to transform the identification signal to a selection signal, or vice versa).); and a counter extractor circuit configured to receive the subset of the set of data from the second multiplexer for recovering the respective counter embedded therein ([Fig. 3 and 0103] The selector acts as a switch that allows successive segments from either the function 325 or 330, but not both at the same time, to be delivered to the user, as a composite data signal. [Fig. 6 and 0127] Only the properly authorized user can obtain a stream key from the stream access control unit 615 to restore the two streams at the respective decryptor/demultiplexer 662-A, 662-B, .  . . , 662-X. In addition, the users will also receive an identification (ID) value from a user key generation unit 620.  At the respective data embedding modules 210-A, 210-B, .  . . , 210-X, the ID will be embedded into the content, as discussed in connection with FIGS. 2-5.  Both the stream key and the ID value can be provided at the terminals 660-A, 660-B, .  . . , 660-X various means, e.g., by installation at the time of manufacture of the terminals, local installation at the terminal such as by using smart card (with periodic renewal), or by secured transmission to the terminals (using the same or different communication path as the multicast content).)).  
Ishida discloses a system ([Title] Image Processing Apparatus), comprising: a first multiplexer ([0039] a multiplexing apparatus that embeds additional information in printed material) configured to selectively embed a counter to each of the subset of the set of data ([0043] The reference numeral 207 denotes a multiplexing apparatus, which is an apparatus for embedding (multiplexing) the additional information 205 in the image information 203, so that the additional information 205 is hard to distinguish visually.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel with the use of two multiplexers in the system and the embedding occurring before the first multiplexer and the selection signal occurring with the second multiplexer and the selection of which stream to be delivered to the user as taught by Petrovic. The motivation behind this modification would have been to reduce real-time computational requirements for embedding data into content [See Petrovic, 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tessel and Petrovic with the known technique of embedding additional information by using digital watermark techniques can occur in a 

In regards to claim 13, the limitations of claim 12 have been addressed. Tessel discloses further comprising: a data producer circuit configured for producing the set of data ([0041] FIG. 1 illustrates an arrangement or system of devices 11, 12 configured to execute or support the monitoring of displaying image data according to an embodiment of the present invention. According to the present embodiment, two devices 11 and 12 are provided, wherein the first device 11 is an image generating device and the second device 12 is a monitoring device 12. According to the present embodiment, the image generating device 11 may be configured to detect a source image (e.g. to generate, obtain, recognize a source image). Further, the image generating device 11 is configured to generate a secured image 13 based on the source image by combining the source image with (invisible) information. Particularly, according to the present embodiment, to this, to at least one part of the source image a corresponding security pattern is added. The generating of the secured image may be performed by an secured image generator 111, which may be a software and/or hardware device, entity, component or system comprised in the generating device 11.); and a data consumer circuit configured for consuming the set of data ([0041] According to the present embodiment, the generated secured image 13 (comprising image data of the source image combined with the (invisible) information or security pattern(s)) is provided (e.g. transmitted) by the image generating device 11 for displaying purposes. The generated secured image 13 may be, for example, be stored in a storage like frame buffer, from which the images to be displayed are taken by a displaying device, or be provided (directly or indirectly) to the displaying device, e.g. in form of a data stream like a video stream for example to the monitoring device 12. The monitoring device 12 is configured to access the displayed secured image 13. Particularly, the monitoring device 12 is configured to update the (invisible) information or security pattern(s) for monitoring the operating of displaying the secured image 13. Further, the monitoring device 12 is configured to check the currentness of the displayed secured image 13 by use of the (invisible) information or security pattern(s) for monitoring the operating of the displaying the secured image 13. For the monitoring purposes, the monitoring device 12 may comprise an (displaying operation) observer 121, which may be a software and/or hardware device, entity, component or system comprised in the monitoring device 12. The devices 11, 12 may be software and/or hardware devices, entities, components or systems.). 

In regards to claim 14, the limitations of claim 13 have been addressed. Tessel discloses wherein the counter inserter circuit and the counter extractor circuit are distinct circuit blocks from the data producer circuit and the data consumer circuit, respectively ([Fig. 1-3 and 0042] FIG. 2 illustrates an arrangement a device 2 configured to execute or support the monitoring of displaying image data according to an embodiment of the present invention. According to the present embodiment one device 2 is configured to execute the operations of the above outlined image generating device 11 and the monitoring device 12 as outlined above i.e., only one device 2 is configured to perform or support monitoring displayed images, thus, to perform the monitoring of correctness of operation of displaying image data. To this, the device 2 may comprise a secured image generator 111, which may be configured as outlined above, and an (displaying operation) observer 121, which may be configured as outlined above. The device 2 may be a software and/or hardware device, entity, component or system. [0043] FIG. 3 illustrates an arrangement for executing or supporting the monitoring of displaying image data according to an embodiment of the present invention. The arrangement of the present embodiment comprises the secured image generator 111 and the observer 121, which may be comprised in two separate devices 11, 12 as shown in FIG. 1 or in one device 2, as shown in FIG. 2.).

Claim 16 lists all the same elements of claim 2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 16. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482